UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 SPEECHFX, INC. (Exact name of registrant as specified in its charter) Delaware 20-5766053 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 387 South 520 West, Suite 110, Lindon, Utah (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(801) 382-7997 Securities to be registered pursuant to Section 12(b) of the Act:None Securities to be registered pursuant to Section 12(g) of the Act:Common Stock, par value $0.0001 per share Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) INFORMATION REQUIRED IN REGISTRATION STATEMENT CROSS-REFERENCE SHEET BETWEEN INFORMATION STATEMENT AND ITEMS OF FORM 10 Our information statement is filed as Exhibit 99.1 to this Form 10 (the “Information Statement”).For your convenience, we have provided below a cross-reference sheet identifying where the items required by Form 10 can be found in the Information Statement. Item No. Caption Location in Information Statement Item 1. Business See “Summary,” “Business,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and “The Spin-off” Item 1A. Risk Factors See “Risk Factors” Item 2. Financial Information See “Summary,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and “Index to Financial Statements” and the statements referenced therein Item 3. Properties See “Business—Properties” Item 4. Security Ownership of Certain Beneficial Owners and Management See “Security Ownership of Certain Beneficial Owners and Management” Item 5. Directors and Executive Officers See “Management” Item 6. Executive Compensation See “Executive Compensation” Item 7. Certain Relationships and Related Transactions, and Director Independence See “Management” and “Certain Relationships and Related Transactions” Item 8. Legal Proceedings See “Business—Legal Proceedings” Item 9. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters See “Summary” Item 10. Recent Sales of Unregistered Securities Not applicable Item 11. Description of Registrant’s Securities to be Registered See “Description of Capital Stock” Item 12. Indemnification of Directors and Officers See “Management” and “Description of Capital Stock” Item 13. Financial Statements and Supplementary Data See “Index to Financial Statements” and the statements referenced therein Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Not applicable Item 15. Financial Statements and Exhibits See “Index to Financial Statements” and the statements referenced therein 2 Item 15.Financial Statements and Exhibits. (a) Financial Statements The following financial statements and accompanying audit opinion are included in the Information Statement and filed as part of this Registration Statement on Form 10 (see “Financial Statements”): Report of Independent Registered Public Accounting Firm Balance Sheets of SpeechFX, Inc., as of December 31, 2010 and 2009 Statements of Operations of SpeechFX, Inc., for the Years Ended December 31, 2010 and 2009 Statements of Stockholders' Deficit for the years ended December 31, 2009 and 2010 Statements of Cash Flows of SpeechFX, Inc., for the Years Ended December 31, 2010 and 2009 Notes to Financial Statements Unaudited Condensed Financial Statements of SpeechFX, Inc. for the Three Months Ended March 31, 2011 Unaudited Notes to Condensed Financial Statements for the Three Months Ended March 31, 2011 Unaudited Pro Forma Financial Statements Notes to Unaudited Pro Forma Financial Statements (b) Exhibits The following documents are filed as exhibits hereto unless otherwise indicated: Exhibit No. Exhibit Description Form of Separation and Distribution Agreement by and between Fonix Corporation and SpeechFX, Inc. dated , 2011 (filed herewith) Amended and Restated Certificate of Incorporation of SpeechFX, Inc. (filed herewith) Amended and Restated Bylaws of SpeechFX, Inc. (to be filed) Form of specimen certificate for the Registrant’s common stock, par value $0.0001 per share (to be filed) Contribution Agreement between Fonix Corporation and SpeechFX, Inc. (formerly Fonix Speech, Inc.), dated February 3, 2006 (filed herewith) Form of SpeechFX, Inc. 2011 Incentive Compensation Plan (to be filed) Preliminary Information Statement, subject to completion, dated September , 2011 (filed herewith) 3 SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized. SPEECHFX, INC. By:/s/ Roger D. Dudley Name: Roger D. Dudley Title:Chief Executive Officer Date:August25, 2011 4
